DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/31/22 has been acknowledged.
Applicant amended Claim 1 and added new Claims 6-13.

Status of Claims
Claims 1-13 are examined on merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0341717). 
In re Claim 1, Chen teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (paragraph 0003), comprising (Fig. 1):
a semiconductor substrate 22 (paragraph 0022) having an active layer 24 (paragraph 0023, with various implants in this layer), an element region – as a portion of 24 between LINKS 34 - being included in the active layer 24 and partitioned by a trench isolation portion, comprising STI 50 and STI 62 (paragraphs 0030, 0038), 
a main surface (as a top surface) of the semiconductor substrate 22 including a surface of the active layer 24;
a body layer 36 (paragraph 0026) of a first conductivity type –being a p-type - disposed al a surface layer portion of the active layer 24 located at the element region;
a source region 40 (paragraph 0027) of a second conductivity type – being an n-type - disposed at a surface layer portion of the body layer 36,
a drift layer 58 (paragraph 0037) of the second conductivity type – n-type - disposed at the surface layer portion of the active layer 24 located at the element region;
a drain region 42 (paragraph 0027) of the second conductivity type – n-type - disposed at a surface layer portion of the drift layer 58,
a gate insulating film – not shown in the figures, but described by paragraph 0028 as being disposed under a gate electrode 44 that is called “a gate” - disposed on a surface of the body layer 36, and
a gate electrode 44 (paragraph 0028) disposed on the gate insulating film, wherein 
one of the source region 40 and the drain region 42 being a high potential region – a drain 42 is set to a high potential (paragraph 0028) - is surrounded by the other one of the source region and the drain region – source 40 is set to a low potential region (paragraph 0027), the high potential region having a higher potential than the low potential region, and
the drift layer 58 is disposed to be in contact with the trench isolation portion 62.
Please, note that the last limitation of Claim 1 is a functional limitation. Functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, though in the current Office Action the functional limitation has been considered, it was not given a patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kameoka et al. (US 2016/0351708) in view of Babcock et al. (US 2015/0340448).
In re Claim 1, Kameoka teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (paragraph 0002), comprising (Figs. 1-2 and Annotated Fig. 1):
Annotated Fig. 1

    PNG
    media_image1.png
    400
    685
    media_image1.png
    Greyscale

a semiconductor substrate 1 (paragraph 0030) having an active layer 1d, 1c, an element region 1c being included in the active layer 1c, 1d and partitioned by a LOCOS 3 and a trench isolation 30 (number 30 is shown in Figs. 5B, 5C, paragraphs 0031, 0064), 
a main surface of the semiconductor substrate 1 including a surface of the active layer 1d, 1c under LOCOS 3;
a body layer 6 of a first conductivity type – which is a p-type (paragraph 0032) - disposed at a surface layer portion of the active layer 1c, 1d located at the element region 1c;
a source region 7 of a second conductivity type – which is an n-type (paragraph 0034) - disposed at a surface layer portion of the body layer 6,
a drift layer 2 of the second conductivity type (paragraph 0031) disposed at the surface layer portion of the active layer located at the element region;
a drain region 4 of the second conductivity type (paragraph 0031) disposed al a surface layer portion of the drift layer 5,
a gate insulating film 10 (paragraph 0037) disposed on a surface of the body layer 6, and
a gate electrode 11 (paragraph 0037) disposed on the gate insulating film 10, wherein 
one of the source region 8 and the drain region 4 is set to a high potential – Kameoka teaches that the drain region 4 is at a high potential (paragraph 0051) -  and is surrounded by the other one of the source region and the drain region – drain region 4 is surrounded by being a low potential source region 7, the high potential region having a higher potential than the low potential region (obviously), and
the drift layer 2 is disposed to be in contact with the trench isolation portion 30.
Kameoka does not teach that the active layer is partitioned only by a trench isolation region.
Babcock teaches (Fig 1, paragraph 0028) that the active layer 103 is partitioned by a trench isolation region 104.
Kameoka and Babcock teach analogous art directed to a LDMOSFET comprising a trench isolation, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kameoka device in view of the Babcock device, since they are from the same field of endeavor, and Babcock created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kameoka device by substituting its combination of LOCOS and a trench isolation bordering the drift layer with a trench isolation only, if such modification is desired by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Note that the limitation of Claim 1 directed to high and low potentials is a functional limitation. Functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, though in the current Office Action the functional limitation has been considered, it was not given a patentable weight.
In re Claim 2, Kameoka/Babcock teaches the semiconductor device of Claim 1 as cited above. 
Kameoka teaches the device further comprising (Figs. 1-2):
a wiring layer – comprising wirings 11, 16 - disposed on the semiconductor substrate 1, 
the wiring layer having a lower layer insulating film 17, 10 (paragraphs 0037, 0041), a lower layer wiring portion 11, an upper layer insulating film – 18 (paragraph 0044) and an upper layer wiring portion 16a, wherein:
the gate insulating film 10 is included in the lower layer insulation film 10, 17:
the gate electrode 11 is included in the lower layer wiring portion 10, 17;
the upper layer wiring portion includes
a source wiring portion – comprising 16b left and right (paragraph, as in Fig. 1 or 20b, as the source wiring portion can be suggested as disposed in Fig. 2. e.g., like 20b) - disposed on the source region 8, and 
a drain wiring portion – comprising 16a - disposed on the drain region 4; 
one of the drain wiring portion and the source wiring portion which is connected to the high potential region (drain region is configured for a high potential, as shown for Claim 1), and, accordingly, drain wiring 16a is configured as a high potential wiring), and the other one of the drain wiring portion and the source wiring portion which is connected to the low potential region is configured as a low potential wiring portion (obviously) – wiring 16b is, obviously configured at a low potential;
the low potential wiring portion – 16b - surrounds the high potential wiring portion 16a - in a normal direction to the main surface;
the high potential wiring portion, 16a, and the low potential wiring portion, 16b, respectively, have lengths in a direction from an axis along one direction of the main surface, the axis passing through the high potential region and extending in a direction intersecting with the main surface; and
the length of the high potential wiring portion 16a is longer than the length of the low potential wiring portion 16b (as shown in Fig. 1).           
In re Claim 3. Kameoka/Babcock teaches the semiconductor device of Claim 2 as cited above.
Kameoka teaches that the semiconductor device, further comprising (Fig. 1):
a lead wiring layer 21, 23 (paragraph 0046) that includes a lead wiring portion 23 having a portion overlapping with the upper layer wiring portion 16 in the normal direction, and is disposed on the wiring layer 16.
In re Claim 4, Kameoka/Babcock teaches the semiconductor device of Claim 2 as cited above. 
Kameoka further teaches that a source wiring portion 13 (Annotated Fig. 1, paragraphs 0038, 0064) protrudes towards the trench isolation portion 30 more than the gate electrode 14 in the normal direction.
Kameoka/Babcock does not teach that the first conductivity type is an n-type and the second conductivity type is a p-type – Kameoka teaches opposite conductivity types.
However, one of ordinary skill in the art before filing the application would have understand that by changing the conductivities onto opposite types, it is possible creating a p-type LDMOS, and, accordingly, it would have been obvious for one of ordinary skill in the art before filing the application to substitute the conductivities of the Kameoka/Babcock device of Claim 2 onto opposite types of conductivities, when it is desirable creating a p-type LDMOS. In addition, this type of LDMOS is well-known in the art – see Yang et al. (US 2015/0270333) for a well-known structure of a LDMOS with conductivity types that are opposite to conductivities of Kameoka’ device.
In re Claim 5, Kameoka/Babcock teaches the semiconductor device of Claim 2 as cited above wherein (as shown for Claim 1): the first conductivity type is a p-type; and the second conductivity type is an n-type.
In re Claim 6, Kameoka/Babcock teaches the semiconductor device of Claim 1 as cited above.
Both, Kameoka and Babcock, teach in their corresponding Figs. 1 that (see Kameoka, Annotated Fig. 1, paragraph 0030) that the semiconductor substrate 1 further has a buried insulating film 1b, and the trench isolation portion 30 directly contacts the buried insulating film 1b.
In re Claim 7, Kameoka/Babcock teaches the semiconductor device of Claim 6 as cited above. 
Kameoka further teaches (Annotated Fig. 1, paragraph 0030) that the semiconductor substrate 1 further has a support substrate 1a, and the buried insulating film 1b is disposed below the active layer 1c, 1d and above the support substrate 1a. 
In re Claim 8, Kameoka/Babcock teaches the semiconductor device of Claim 1 as cited above. 
Kameoka further teaches (Annotated Fig. 1, paragraphs 0030, 0064) that the trench isolation portion 30 extends vertically from the main surface (as described for Claim 1) to a bottom surface of the active layer 1d.
In re Claim 10, Kameoka/Babcock teaches the semiconductor device of Claim 8 as cited above.
Kameoka further teaches (Annotated Fig. 1) that the trench isolation portion 30 partitions laterally the active region 1c, 1d.
In re Claim 12, Kameoka/Babcock teaches the semiconductor device of Claim 8 as cited above. 
Kameoka further teaches (Annotated Fig. 1, paragraphs 0030, 0064) that the semiconductor substrate 1 further has a buried insulating film 1b, and the trench isolation portion 30 directly contacts the buried insulating film 1b.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kameoka/Babcock in view of Itakura et al. (US 2003/0001224).
In re Claims 9 and 11, Kameoka/Babcock teaches the semiconductor devices of Claims 8 and 10 as cited above. 
Kameoka further teaches (Annotated Fig. 7A)
Annotated Fig. 7A

    PNG
    media_image2.png
    153
    617
    media_image2.png
    Greyscale

that the trench isolation portion 30 partitions the active layer 1c into the element region (between trench isolations 30 surrounding the LDMOS) and a surrounding region SR,
the trench isolation portion 30 isolates the element region (between two trench isolation regions 30) and the surrounding region SR from each other, and the surrounding region SR surrounds the element region.
Kameoka/Babcock does not teach that the surrounding region is a field ground region.
Itakura teaches (Figs. 1A-1B, paragraphs 0026 and 0033) that a region under contact 34 surrounding a trench region 100a/b and surrounding an element region 103 is under a ground potential.
Kameoka/Babcock and Itakura teach analogous art directed to a power transistor surrounding by a trench isolation wherein the power transistor region and the trench isolation regions are surrounded by a semiconductor region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kameoka/Babcock device in view of the Itakura device, since they are from the same field of endeavor, and Itakura created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kameoka/Babcock device of Claim 8 by creating the surrounding region of Kameoka as a ground field region (per Itakura), where it is desirable to suppress influence of a noise generated by a power transistor on other devices created on the same substrate (Itakura, Abstract, paragraphs 0009, 0026, 0033).
In re Claim 13, Kameoka/Babcock/Itakura teaches the semiconductor device of Claim 9 as cited above. 
Kameoka further teaches (Fig.1) that the semiconductor substrate 1 further has a support substrate 1a, and the buried insulating film 1b is disposed below the active layer 1c, 1d and above the support substrate 1a. 

Response to Arguments
Applicant’ arguments (REMARKS, filed 05/31/22) have been fully considered.
Examiner does not agree with Applicant (REMARKS, pages 7, 9, 10) that Chen does not teach all limitations of the amended Claim 1 for the same reason that was explained during the interview conducted 05/26/22, and as the current Office Action shows. 
Examiner does not agree that Kameoka does not teach a new limitation of Claim 1 directed to a drift layer being in contact with the trench isolation. As the current Office Action shows, Kameoka teaches a trench isolation structure in addition to a LOCOS cited by the Non-Final Rejection, although only a LOCOS was cited by the Non-Final Rejection. Although Kameoka does not teach that only a trench isolation structure partitions the active layer, a new combination of prior arts teaches this limitation, as the current Office Action shows.
Accordingly, Examiner does not view Claim 1 as patentable.
Since the current Office Action shows that all claims of the application can be rejected as being unpatentable, Examiner disagrees with Applicant (REMARKS, page 13) that the current application is in the condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/06/22